Citation Nr: 1102410	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  06-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to July 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2005 rating decision in which the RO, inter alia, granted 
service connection and assigned an initial rating of 30 percent 
for multiple sclerosis with optic neuritis, left eye, and 
unsteady gait, effective July 22, 2004.  In June 2005, the 
Veteran filed a notice of disagreement (NOD) with the initial 
rating.  A statement of the case (SOC) was issued in August 2006, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in September 2006.

In a May 2007 rating decision, the RO granted a separate 
30 percent rating for urinary retention, effective November 9, 
2006.

In September 2008, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

In November 2008, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.

In a March 2009 rating decision, the RO granted a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), effective September 17, 
2008.

After completing further action, the RO/AMC, in a January 2010 
rating decision, established a separate noncompensable rating for 
bilateral optic neuritis with mild loss of visual acuity, 
effective July 22, 2004.  The RO/AMC otherwise continued to deny 
the claim (as reflected in a September 2010 supplemental SOC 
(SSOC)).

Subsequently, however, in an October 2010 rating decision, the 
RO/AMC granted two separate 10 percent ratings for weakness of 
the right upper and lower extremities, effective September 2, 
2009, and also granted two separate 10 percent ratings for 
weakness of the left upper and lower extremities, effective 
August 25, 2010.  In so doing, the RO/AMC eliminated the separate 
30 percent rating previously established for urinary retention 
(which, as noted above, had been made effective November 9, 2006) 
and replaced the initial 30 percent evaluation for "multiple 
sclerosis with an unsteady gait" (which, as noted above, had 
been made effective July 22, 2004) with a 30 percent evaluation 
for "multiple sclerosis with bladder dysfunction," effective 
from July 22, 2004.  The RO/AMC then returned the matter on 
appeal to the Board for further consideration.

Because the appeal involves disagreement with the initial 
rating(s) assigned following the grant of service connection, the 
Board has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).

For the reasons expressed below, the matter on appeal is again 
being remanded to the RO, via the AMC.  VA will notify the 
Veteran when further action, on her part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim 
on appeal is warranted, even though such will, regrettably, 
further delay an appellate decision on the matter on appeal.

The evidence portion of the RO's March 2009 rating decision 
granting TDIU reflects that the Veteran underwent two VA 
compensation examinations at the Pittsburgh VA Medical Center 
(VAMC) in December 2008.  The reports of those examinations 
(which were arranged by the RO, and not the AMC) are not of 
record, and the most recent treatment report of record from the 
Pittsburgh VAMC is dated July 22, 2010.  The Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the above-noted facility all outstanding records of 
VA evaluation and/or treatment of the Veteran's multiple 
sclerosis, to include the reports of the examinations reportedly 
performed in December 2008, and any treatment records dated after 
July 22, 2010.  The RO should also locate and associate with the 
claims file any temporary folder(s) that was (were) generated in 
connection with the Veteran's claim for TDIU.  The RO should 
follow the current procedures prescribed in 38 C.F.R. § 3.159(c) 
as regards requests for records from Federal facilities.

The RO should also obtain other Federal records.  In July 2010, 
the Veteran's representative submitted evidence to show that the 
Veteran had been awarded disability benefits by the Social 
Security Administration (SSA) in December 2009.  While SSA 
records are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  
Hence, when the VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds 
that the RO should obtain and associate with the claims file a 
copy of SSA's determination on the Veteran's claim, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that she has a 
full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2010) (amending the relevant statute to clarify that VA may make 
a decision on a claim before the expiration of the one-year 
notice period). 

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The RO must also take corrective action with respect to that 
portion of the October 2010 rating decision that, in effect, 
eliminated the separate 30 percent evaluation for urinary 
retention, effective from November 9, 2006, and added two 
separate 10 percent ratings for weakness of the right and left 
lower extremities, effective September 2, 2009, and August 25, 
2010, respectively.  According to the rating decisions of record, 
in so doing, the RO/AMC (perhaps inadvertently) reduced the 
Veteran's prior 70 percent combined evaluation, effective 
November 9, 2006, to 50 percent, effective November 9, 2006.  
Because such action results in a reduction in compensation 
payments to which the Veteran was entitled for the period 
November 9, 2006 to September 17, 2008 (when TDIU was granted), 
and was effectuated without first affording the Veteran the 
procedural protections afforded by regulation, see 38 C.F.R. 
§ 3.105(e), those aspects of the October 2010 rating decision 
must be revisited.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  As indicated, the RO's adjudication of the claim must 
include consideration of all pertinent evidence added to the 
claims file since the RO's last adjudication of the claim.



Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should locate and associate 
with the claims file any temporary 
folder(s) that was (were) generated in 
connection with the Veteran's claim for 
TDIU.

2.  The RO should obtain from the 
Pittsburgh VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran's multiple sclerosis, to 
include the reports of the two VA 
compensation examinations reportedly 
performed in December 2008 (if not 
otherwise already associated with the 
claims file by way of one or more 
temporary folders), and any treatment 
records dated after July 22, 2010.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should request from SSA a copy 
of its determination on the Veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

4.  The RO should furnish to the Veteran 
and her representative a letter requesting 
that the Veteran provide information and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.

The RO should clearly explain to the 
Veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

5.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

6.  The RO must take adjudicatory action 
to eliminate any improper reduction(s) 
effectuated by the October 2010 rating 
decision.  Any amended decision(s) entered 
should be associated with the claims file.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include another examination, if 
warranted), the RO should readjudicate the 
claim on appeal (to particularly include 
all that added to the claims file since 
the RO's last adjudication of this claim) 
and legal authority.  The RO should 
consider and discuss whether any staged 
rating(s), pursuant to Fenderson, is (are) 
appropriate.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

